DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2021 has been entered. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “throw arm” (claim 28, ¶ 4, l. 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from 

Claim Objections
Claim 28 is objected to because “an curved path” (¶ 4, l. 3) should be amended to read   - - a curved path - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The previous rejection under 35 U.S.C. § 112 (pre-AIA ), first paragraph is withdrawn in view of the amendment filed 10 August 2021.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 28-48 and 50-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 28 recites “an accelerometer disposed on a throw arm, the throw arm configured to extend furthest in a direction of the deadbolt travel” (¶ 4, ll. 1-2). However, Applicant’s disclosure does not appear to describe what the throw arm is or how it moves. The specification merely states that an accelerometer can be positioned upon “a component (e.g., a throw arm) that rotates along an arc, or curved or linear path, as the deadbolt of the electromechanical lock retracts away from or extends along a linear path into a deadbolt slot of the door jamb” (¶ [0039]) and that “accelerometer 140 can be positioned upon a component of electromechanical lock 110 that rotates as deadbolt 114 retracts or extends” (¶ [0045]). However, the specification does not describe the throw arm “extend(ing) furthest in a direction of the deadbolt travel” as recited in claim 28 (¶ 4, ll. 1-2). Similarly, the specification does not describe how the “throw arm rotates and extends as the lock transitions between the unlock state and the lock state” as recited in claim 32. Applicant further describes that accelerometer 140 may be positioned or printed circuit board 820 (¶ [0046]) but again, does not describe how printed circuit board 820 is disposed on “throw arm” or how printed circuit board 820 moves with the throw arm. Figure 8 of Applicant’s drawings illustrate printed circuit board 820 but do not appear to show a throw arm. Claims 29-48 and 50-54 are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-35, 37, 38, 40-48, 50, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendz et al. (US 2006/0283219 A1) in view of Kjellsson et al. (US 2016/0353239 A1), and further, in view of Johnson et al. (US 2016/0189502 A1).
Regarding claim 28, Bendz discloses an electromechanical smart lock (6) configured for wireless communication (via electronic unit 8; ¶ [0024]) to lock and unlock a door (3), comprising: a deadbolt (5) configured to travel along a linear path as the electromechanical smart lock (6) transitions between an unlock state and a lock state (lock bolt 5 travels along a linear path to lock and unlock door 3); a motor (7) configured to retract the deadbolt (5) to operate in the unlock state, and configured to extend the deadbolt (5) to operate in the lock state (motor 7 causes driver 13 to rotate to retract and extend lock bolt 5 to unlock and lock door 3; ¶ 
37, Bendz discloses an apparatus, comprising: a deadbolt (5) configured to extend along a linear path to lock a door (3), and configured to retract along the linear path to unlock the door (lock bolt 5 extends and retracts along a linear path at a side of door 3 to lock and unlock door 3); a sensor component (51) configured to move along a curved path as the deadbolt (5) moves along the linear path (magnet 51 is mounted to gear 12 that moves along a curved path by rotation of gear 12 which moves lock bolt 5 to move along the linear path and lock and unlock door 3; ¶ [0042]), and configured to generate sensor information indicative of a position of the sensor component (51) along the arched parabolic path (magnet 51 along with hall sensors H1-H4 generate information indicative of a position of magnet 51 along the arched “parabolic” path; ¶ [0042]); and a controller circuit (50) configured to determine a position of the deadbolt (5) along the linear path based on the sensor information that is indicative of the position of the sensor component (51) along the arched parabolic path (circuit board 50 along with a computer program determines a position of lock bolt 5 along the linear path based on the sensor information from magnet 51 and hall sensors H1-H4 that indicate the position of magnet 51 along the arched “parabolic” path; ¶¶ [0047-0048]).  
Regarding claims 38 and 40, Bendz discloses a motor (7) configured to extend or retract the deadbolt (5) along the linear path (¶ [0042]), wherein the controller (50) instructs the motor (7) to extend or retract the deadbolt (5) based on the position of the deadbolt (5) along the linear path that is determined based on the sensor information that is indicative of the position of the sensor component (51) along the curved path (circuit board 50 instructs motor 7 to extend or retract lock bolt 5 based on the position of lock bolt 5 along the linear path that is determined 
Regarding claims 41 and 42, Bendz discloses wherein the linear path has a first endpoint and a second endpoint (the linear path of lock bolt 5 has a first endpoint at which lockbolt 5 is in an unlocked state and a second endpoint at which lock bolt 5 is in a locked state), and the curved path has a first endpoint and a second endpoint (the curved path of rotation of magnet 51 has first and second endpoints at hall sensors H4 and H1; fig. 9), the first endpoints of the linear path and the curved path corresponding to the door (3) being in the unlock state (the first endpoints of the linear path of lock bolt 5 and the non-linear path of magnet 51 correspond to door 3 being in the unlock state), and the second endpoints of the linear path and the curved path corresponding to the door (3) being in the lock state (the second endpoints of the linear path of lock bolt and the non-linear path of magnet 51 correspond to door 3 being in the lock state); wherein the linear path is a travel range of the deadbolt (the linear path is a travel range of lock bolt 5), and the curved path is a travel range of the sensor component (51) as the sensor component rotates (the arched parabolic path is a travel range of magnet 51 as it rotates with gear wheel 12; fig. 9).  
Regarding claims 43 and 44, Bendz discloses wherein the controller (50) is further configured to receive data indicating that the lock should switch among an 
Regarding claim 45, Bendz discloses an apparatus, comprising: a sensor (51) configured to move along a first path as a door (3) switches between an unlock state and a lock state (magnet 51 rotates along a first path as the door switches between an unlock state and a lock state; fig. 9), and configured to generate positional data indicative of a position of the sensor component (51) along the first path (magnet 51 in conjunction with hall sensors H1-H4 generate positional data indicative of a position of magnet 51 along the first path as the door switches between an unlock state and a lock state; ¶ [0042]); a deadbolt (5) configured to extend along a second path to set the door (3) in the unlock state, and configured to retract along the second path to set the door (3) in the lock state (lock bolt 5 extends and retracts along a second path to set door 3 in unlock and lock state); a motor (7) configured to cause the deadbolt (5) to extend or retract along the second path (motor 7 causes lock bolt 5 to extend or retract along the second path; ¶ [0042]); and a controller (50) configured to obtain the positional data from the sensor (51) and determine a position of the deadbolt (5) along the second path, and configured to operate the motor (7) to extend or retract the deadbolt (5) based on the positional data (circuit board 50 
Regarding claims 46-48, 50, and 51, Bendz discloses wherein the second path is a linear path (the second path of lock bolt 5 is a linear path); wherein the positional data corresponds to a gravity vector that is indicative of the position of the sensor along the curved path (although the positional data from magnet 51 and hall sensors H1-H4 do not directly detect a gravity vector, the positional data must “correspond” to some gravity vector that is indicative of the position of the sensor along the arched “parabolic” path); wherein the linear path is between a housing of an electromechanical lock (6) including the deadbolt (5) and a deadbolt slot of a door jamb (the linear path of lock bolt 5 is between a housing of electromechanical unit 6 and the slot of lock bolt 5 in door 3; fig. 3).  -5- 139005048.1 Application No.: 15/708,081 Docket No.: 121954-8006.US01 
Although Bendz discloses determining a position of a deadbolt along a linear path based on the position information of a sensor component along a curved path, it is silent on the sensor component being an accelerometer utilizing a gravity vector.
Kjellsson et al., herein Kjellsson, teaches an accelerometer (sensor 1010 includes MEMS accelerometer 212; fig. 10) configured to rotate along a curved path (the path of rotation of handle 1006 is curved; fig. 10) as a deadbolt moves along a linear path (¶ [0069]), and the accelerometer (212) configured to determine a gravity vector that includes a multi-dimensional vector representing a magnitude and a direction of each position of the accelerometer (212) along the arched parabolic path (MEMS accelerometer 212 determines a gravity vector of lock 1000 at rest at any 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bendz with the accelerometer of Kjellsson to provide a more accurate means of measuring the angle of a rotating knob and thus accurately determine whether a deadbolt is locked, unlocked, or at any partially locked position.

Kjellsson teaches an electromechanical smart lock (106; fig. 1) receives an instruction via wireless communication from a smartphone (104) that wirelessly directs the electromechanical smart lock (106) locking and unlocking a door (smartphone 104 controls the lock and issues lock commands; ¶ [0040]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bendz with the smartphone communication of Kjellsson to improve user experience by allowing a user to control a door lock with a smartphone instead of requiring a user to carry a separate key.
Bendz in view of Kjellsson are silent on where the accelerometer is disposed on the lock.
Johnson et al., herein Johnson, teaches an electromechanical smart lock (10; fig. 1B) with an accelerometer (16) disposed on a throw arm (14), the throw arm (14) configured to extend in a direction of the deadbolt travel (drive shaft 14 is an arm and as a three-dimensional object, it extends in a direction of travel of bolt 24, therefore drive shaft 14 is a throw arm) and the accelerometer (16) configured to rotate along a curved path (drive shaft 14 has a curved path) as the electromechanical smart lock (10) switches between an unlock state and a lock state (positioning sensing device 16 is mounted to drive shaft 14 of lock device 22 which rotates along a curved path, to sense locking and unlocking of bolt 24 and positioning sensing device 16 may be an accelerometer; ¶¶ [0108, 0114]); wherein the throw arm (14) is configured to rotate along the curved path as a deadbolt moves along a 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bendz in view of Kjellsson to provide the accelerometer on a rotating component that moves in coordination with the deadbolt, as taught in Johnson, for accurate sensing of the lock/unlock status of a lock by determining the rotational position of the component (Johnson, ¶ [0116]).  
Regarding method claims 29-35, the method steps thereof are met by the operation of Bendz in view of Kjellsson, and further, in view of Johnson, as set forth above.

Claims 36, 39, and 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendz et al. (US 2006/0283219 A1) in view of Kjellsson et al. (US 2016/0353239 A1), in view of Johnson et al. (US 2016/0189502 A1), and further, in view of Cheng et al. (US 2014/0265359 A1).
Regarding claims 36, 39, and 52-54, Bendz in view of Kjellsson, in view of Johnson, disclose the invention as set forth above.
Bendz in view of Kjellsson, in view of Johnson, are silent on a current sensor to detect current drawn by the motor.
Cheng et al., herein Cheng, teaches an electromechanical lock (10; fig. 1A) including: a battery (50); and a current sensor (46; fig. 1G) configured to determine an amount of current drawn from the battery by a motor (current sensor 46 determines how hard motor 38 is working; ¶ [0110]), wherein a controller circuit (36) further instructs the motor (38) to extend or retract based on the current drawn 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bendz in view of Kjellsson, and further, in view of Johnson, with the current sensing of Cheng to determine when a locking/unlocking operation has too much friction and to alert a user when a door is deformed or out of alignment (Cheng, ¶¶ [0153-0154].
Regarding method claim 36, the method steps thereof are met by the operation of Bendz in view of Kjellsson, in view of Johnson, and further in view of Cheng as set forth above.
Response to Arguments
Applicant's arguments filed 10 August 2021 have been fully considered but they are not persuasive.
Applicant argues that Bendz, in view of Kjellsson, and further, in view of Johnson do not disclose “an [accelerometer/sensor] disposed on a throw arm, the throw arm configured to extend furthest in a direction of the deadbolt travel” (Response, p. 10). However, as set forth in the rejection under 35 U.S.C. § 112 above, Applicant’s disclosure does not appear to describe or illustrate how an accelerometer is disposed on the throw arm, how the throw arm extends relative to a direction of deadbolt travel, or how the throw arm moves. The specification merely states that “accelerometer 140 can be positioned upon a component of electromechanical lock 110 that rotates as deadbolt 114 retracts or extends” (¶ [0045]) and that accelerometer 140 may be positioned or printed circuit board 820 (¶ [0046]). However, Applicant’s disclosure does not describe how printed circuit board 820 is disposed on “throw arm” or how printed circuit board 820 moves with the throw arm. Figure 8 of Applicant’s drawings illustrate printed circuit board 820 but do not appear to show a throw arm.
Applicant also argues that Kjellsson “indicates that the accelerometer has different gravity vectors depending on whether the lock is in motion or at rest, but not specifically unique vectors at each position along the path” (Response, p. 11). However, Kjellsson discloses MEMS accelerometer 212 determines a gravity vector which includes magnitude (1 g from gravity) and direction (¶ [0069]). Therefore, at each position along the curved path of lock 1000, MEMS accelerometer can determine the angle/tilt of lock 1000, based on “unique” vectors. Even if Kjellsson were only when lock 1000 is at rest, Applicant’s claims do not require the gravity vector to be determined while lock 1000 is in motion.
Applicant further argues that Bendz discloses that it is not possible to state that a given Hall element corresponds to an exact position for the lock bolt (Response, p. 12). However, Bendz discloses a sensor that determines each of at least four positions along a curved path. Kjellsson teaches an accelerometer (212) that determines a gravity vector at each angle/tilt of a lock (1000) along a curved path. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bendz with the accelerometer of Kjellsson to provide a more accurate means of measuring the angle of a rotating knob and thus accurately determine whether a deadbolt is locked, unlocked, or at any partially locked position.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852